COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Bray
Argued at Chesapeake, Virginia


ERIC LIN HARRIS
                                    MEMORANDUM OPINION * BY
v.   Record No. 0909-99-1      CHIEF JUDGE JOHANNA L. FITZPATRICK
                                        MARCH 7, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                  Christopher W. Hutton, Judge

          (David B. Olson; Cope, Olson & Yoffy, on
          brief), for appellant. Appellant submitting
          on brief.

          (Mark L. Earley, Attorney General; Stephen R.
          McCullough, Assistant Attorney General, on
          brief), for appellee. Appellee submitting on
          brief.


     Eric Lin Harris (appellant) was convicted in a bench trial

of possession with intent to distribute cocaine, in violation of

Code § 18.2-248, and possession of a firearm while in possession

of cocaine, in violation of Code § 18.2-308.4.    The sole issue

raised on appeal is whether the Commonwealth sufficiently

established that the evidence was received by "an authorized

agent" of the Division of Forensic Science within the meaning of

Code § 19.2-187.01.   For the following reasons, we affirm.




     *
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the prevailing party

below, granting to that evidence all reasonable inferences

fairly deducible therefrom.    See Juares v. Commonwealth, 26 Va.

App. 154, 156, 493 S.E.2d 677, 678 (1997).   So viewed, the

evidence established that on September 21, 1998, appellant was

stopped by Officer J. Wideman (Wideman) on several traffic

violations.   In a search incident to his arrest, Wideman found a

firearm and 12.963 grams of suspected cocaine on appellant's

person.    After seizing the evidence from appellant, Wideman

placed a tag on it, wrote appellant's name on the tag and

assigned case number "9812788" to it.   Wideman wrote this same

information inside the bag containing the evidence and sealed

the bag.   Appellant was charged with possession with intent to

distribute cocaine and possession of a firearm while in

possession of cocaine.

     At trial, the Commonwealth presented the testimony of

Ronnie Staton (Staton), a property and evidence representative

for the Hampton Police Department, to establish the chain of

custody of the contraband seized during appellant's arrest.

Staton testified that after receiving the evidence from Wideman,

he marked and packaged the suspected bag of cocaine and on

September 24, 1998, he transported it to the forensic laboratory

for analysis.   Staton took the cocaine and "tagged it in Norfolk

under [forensic lab number] T989734."   He also testified that he

                                - 2 -
kept the item in his personal possession until the time he

"deposited it at the lab" and that no other person had access to

this evidence.    The certificate of analysis, which confirmed

that the evidence was cocaine, reflected the same case number

"98-12788" assigned by Wideman and the same forensic lab number

"T98-9734" assigned by Staton.    No evidence of tampering was

presented.

     On appeal, appellant argues that the Commonwealth failed to

prove that the contraband seized by Wideman and held by Staton

was ever received by an "authorized agent" of the laboratory as

required by Code § 19.2-187.01.    That section provides in part:

             A report of analysis duly attested by the
             person performing such analysis or
             examination in any laboratory . . . shall be
             prima facie evidence in a criminal . . .
             proceeding as to the custody of the material
             described therein from the time such
             material is received by an authorized agent
             of such laboratory until such material is
             released subsequent to such analysis or
             examination. Any such certificate of
             analysis purporting to be signed by any such
             person shall be admissible as evidence in
             such hearing or trial without any proof of
             the seal or signature or of the official
             character of the person whose name is signed
             to it. The signature of the person who
             received the material for the laboratory on
             the request for laboratory examination form
             shall be deemed prima facie evidence that
             the person receiving the material was an
             authorized agent and that such receipt
             constitutes proper receipt by the laboratory
             for purposes of this section.

Code § 19.2-187.01 (emphasis added).     This section "relieves the

Commonwealth of having to present testimony regarding the chain

                                 - 3 -
of custody of an analyzed or examined substance, provided

certain safeguards are met."   Dunn v. Commonwealth, 20 Va. App.

217, 220, 456 S.E.2d 135, 136 (1995).

     Assuming, without deciding, that the Commonwealth was

required to prove that the evidence was received by an

"authorized agent" within the meaning of Code § 19.2-187.01, we

conclude that any error was harmless.   Indeed, we have

previously held that "Code § 19.2-187.01 does not 'specifically

require' the Commonwealth to identify the recipient only through

a 'request for laboratory examination form.'   The agency

relationship may be established by other evidence."   Harshaw v.

Commonwealth, 16 Va. App. 69, 72, 427 S.E.2d 733, 736 (1993).

     In the instant case, Officer Wideman noted his name, a case

number unique to the case, and appellant's name on the sealed

envelope containing the seized contraband.   Staton testified

that he marked his name and the date on the envelope containing

the drugs and that no other person had access to the evidence

between the time he received the evidence and when he deposited

it to the laboratory.   Additionally, the certificate of analysis

bears the same unique case number as that affixed by Wideman and

the same unique lab number as that assigned by Staton.

     Because the Commonwealth established that the evidence

submitted was the same evidence as that tested by the laboratory

and that it had not been altered, substituted or contaminated

prior to testing, any lack of proof regarding the identity of

                               - 4 -
the "authorized agent" at the laboratory who received the

evidence was harmless.   See Code § 19.2-187 (by presenting a

duly attested certificate of analysis, the Commonwealth

establishes its prima facie evidence of chain of custody); Crews

v. Commonwealth, 18 Va. App. 115, 120, 442 S.E.2d 407, 409

(1994) (no break in the chain of custody where evidence was

mailed in a sealed envelope to the forensic laboratory);

Harshaw, 16 Va. App. at 72, 427 S.E.2d at 736 (no break in chain

of custody where the arresting officer hand-delivered the

evidence to an individual at the laboratory who assigned the

case numbers); see also Dunn, 20 Va. App. at 222-23, 456 S.E.2d

at 137-38 (no break in the chain of custody where the evidence

was transferred between laboratories).   For the foregoing

reasons, appellant's convictions are affirmed.

                                                          Affirmed.




                               - 5 -